NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

             JOYCE BRANCH-WILLIAMS,
                     Petitioner,
                             v.
       MERIT SYSTEMS PROTECTION BOARD,
                  Respondent,
                           and
       DEPARTMENT OF VETERANS AFFAIRS,
                  Intervenor.
               __________________________

                       2011-3112
               __________________________

   Petition for review of the Merit Systems Protection
Board in case no. PH0752100589-I-1.
              ___________________________

               Decided: November 14, 2011
               ___________________________

      JOYCE BRANCH-WILLIAMS, of Towson, Maryland, pro
se.

   CALVIN M. MORROW, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, for respondent. With him on the brief were JAMES M.
BRANCH-WILLIAMS   v. MSPB                                 2


EISENMANN, General Counsel, and KEISHA DAWN BELL,
Deputy General Counsel.

    KENT C. KIFFNER, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for intervenor. With him on
the brief were TONY WEST, Assistant Attorney General,
JEANNE E. DAVIDSON, Director, and Claudia Burke, Assis-
tant Director.
               __________________________

   Before PROST, SCHALL, and MOORE, Circuit Judges.
PER CURIAM.
    Joyce Branch-Williams appeals from the final order of
the Merit Systems Protection Board (Board) dismissing
her claim for wrongful termination for lack of jurisdiction.
Branch Williams v. Dep’t of Veterans Affairs, No.
PH0752100589-I-1, slip op. at 3 (M.S.P.B. Feb. 18, 2011).
For the reasons discussed below, we affirm.
     The Department of Veterans Affairs (DVA) removed
Ms. Branch-Williams from her position as a social worker
in 2005 because she did not acquire and maintain the
necessary licensure or certification. Following her re-
moval, Ms. Branch-Williams initiated several legal chal-
lenges. She first filed a mixed case Equal Employment
Opportunity (EEO) complaint, electing to proceed under
Equal Employment Opportunity Commission (EEOC)
regulations. See Branch-Williams v. Dep’t of Veterans
Affairs, 244 F. App’x 345, 346 (Fed. Cir. 2007). Before
receiving a final EEOC decision, Ms. Branch-Williams
filed a complaint asserting the same claims in the district
court, which evaluated her claims on the merits and
granted summary judgment to the DVA. Id. The EEOC
dismissed her appeal due to her filing of the district court
3                                  BRANCH-WILLIAMS   v. MSPB


action. Id. Ms. Branch-Williams next filed an appeal
with the Board, which held for the DVA on the merits. Id.
On appeal of that decision, we held that the Board lacked
jurisdiction due to the suit Ms. Branch-Williams filed in
the district court, and on remand the Board dismissed her
appeal in accordance with our instructions. Ms. Branch-
Williams filed a second district court complaint, which the
court dismissed as barred by res judicata and collateral
estoppel.
    Ms. Branch-Williams filed the present action with the
Board in 2010, again challenging her 2005 removal. The
administrative judge dismissed her appeal for lack of
jurisdiction, finding it barred by collateral estoppel based
on our decision in the prior proceeding finding no jurisdic-
tion. The Board denied her petition for review, holding
that Ms. Branch-Williams submitted no new, previously
unavailable evidence relevant to the jurisdictional issue
and that the administrative judge made no legal error.
Ms. Branch-Williams now appeals the Board’s decision to
our court.
     We have jurisdiction under 28 U.S.C. § 1295(a)(9).
We must affirm the Board’s decision unless it is “(1)
arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; (2) obtained without proce-
dures required by law, rule, or regulation having been
followed; or (3) unsupported by substantial evidence.” 5
U.S.C. § 7703(c). Whether the Board has jurisdiction to
adjudicate an appeal is a question of law, which we review
de novo. Stoyanov v. Dep’t of the Navy, 474 F.3d 1377,
1379 (Fed. Cir. 2007).
    Rather than address whether the Board had jurisdic-
tion over her appeal, Ms. Branch-Williams argues the
merits of her 2005 removal by the DVA. She argues, for
example, that she possessed a valid license to practice
BRANCH-WILLIAMS   v. MSPB                                   4


social work, that the DVA improperly modified its licen-
sure requirements, and that the DVA did not require
other social workers to comply with the requirements.
These arguments regarding the merits of her appeal fail
to establish the Board’s jurisdiction.
    To the extent that Ms. Branch-Williams addresses the
Board’s jurisdiction over her appeal, however, she fails to
show that collateral estoppel should not bar her claims.
For example, Ms. Branch-Williams argues that collateral
estoppel does not apply because neither the Board nor the
district court adjudicated her claims on the merits. We
found in the prior proceeding, however, that the district
court considered her arguments but found them to be
without merit.
    Collateral estoppel applies when (1) the issue pre-
sented is identical to the issue previously adjudicated, (2)
that issue was “actually litigated” in the prior case, (3) the
previous determination of that issue was necessary to the
end decision, and (4) the party precluded was fully repre-
sented in the prior action. Kroeger v. U.S. Postal Serv.,
865 F.2d 235, 239 (Fed. Cir. 1988). It is undisputed that
the present appeal challenges the same 2005 removal
decision at issue in the first Board appeal, in which Ms.
Branch-Williams was fully represented. In that proceed-
ing, we held that the first suit Ms. Branch-Williams filed
in district court divested the Board of jurisdiction over her
appeal, a determination that was necessary to our deci-
sion to vacate and remand with instructions to dismiss.
Branch-Williams, 244 F. App’x at 346. As a result, collat-
eral estoppel applies.
    We conclude that the Board correctly held that collat-
eral estoppel bars its consideration of Ms. Branch-
Williams’s appeal. We therefore affirm its dismissal of
the appeal for lack of jurisdiction.
5                         BRANCH-WILLIAMS   v. MSPB


                AFFIRMED
                  COSTS
    No costs.